Citation Nr: 9918538	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  94-38 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating greater than 50 percent for 
psoriasis.

2.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to July 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1993, in which the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claims of entitlement to a rating greater than 50 percent for 
his service-connected psoriasis and denied his claim of 
entitlement to a total disability rating for compensation 
purposes due to individual unemployability.  The veteran 
subsequently perfected an appeal of that decision.


REMAND

After a review of the record, the Board finds that remand of 
the veteran's claims is required.  Preliminary review of the 
record reveals that the RO considered referral of the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. §§ 4.16(b) and 3.321(b)(1) (1998), and 
determined that such referral was unnecessary.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).  Having reviewed the 
record with these mandates in mind, the Board finds that 
referral of the veteran's claims to the Director of 
Compensation and Pension for extraschedular consideration is 
warranted.  

The veteran's only service-connected disability is psoriasis, 
evaluated as 50 percent disabling, which is the maximum 
schedular rating available under the regulations.  38 C.F.R. 
§ 4.119, Diagnostic Code 7816 (1998).  However, the note 
attached to these regulations states that "[t]he most 
repugnant conditions may be submitted for central office 
rating with several unretouched photographs."  After 
examining the photographs of the veteran's psoriasis, and 
reviewing his statements, the statements of five potential 
employers, his wife's statement, and the medical records 
describing his condition and its debilitating nature and 
appearance, the Board finds that his psoriasis is 
sufficiently disabling to warrant consideration by the 
central office.  Unretouched photographs submitted by the 
veteran with his June 1993 claim, along with other pictures 
of record and the medical evidence should be sent to the 
central office for review.

Moreover, the Board notes that to meet the requirements for 
total disability rating due to individual unemployability, 
the veteran's schedular rating must be less than total, and 
he must be found to be unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (1998).  A review of the record reveals 
that the veteran's only service-connected disability is rated 
as 50 percent disabling.  Consequently, he does not meet the 
criteria for a total rating due to individual 
unemployability.  Nevertheless, if a veteran is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage standards set forth above, the case will be 
submitted to the Director, Compensation and Pension Service, 
for extra-schedular consideration.  38 C.F.R. § 4.16(b) 
(1998).  In reaching such a determination, all relevant 
factors, such as his employment history, and educational and 
vocational attainment must be considered.  38 C.F.R. 
§ 4.16(b).

Once again, the record indicates that that the veteran has a 
high school education, and at that his employment history has 
consisted of construction work, roughnecking, oil well work, 
and carpentry.  Medical evidence indicates that these 
occupations are no longer viable because his psoriasis is 
aggravated by exposure to dust, sweat, cold, chemicals and 
oil, and because his skin splits and bleeds upon exertion, 
particularly when he is attempting to use his hands for 
gripping.  Additionally, there are multiple medical and lay 
statements attesting to the fact that his psoriasis causes 
his appearance to dissuade employers from hiring him.  His 
unemployability is highlighted by the five statements from 
various employers, some of whom had hired the veteran in the 
past, who asserted that it would not be possible to hire him 
given his current condition.  Moreover, the veteran is in 
receipt of disability benefits from the Social Security 
Administration due to his debilitating psoriasis.  
Accordingly, the evidence supports a finding that the veteran 
is unable to work due solely to his service-connected 
psoriasis, and referral to the Director, Compensation and 
Pension Service, for extra-schedular consideration, is 
warranted.  Additionally, upon remand the veteran should be 
given the opportunity to add any recent lay or medical 
evidence to the record.  See 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998); Quarles v. Derwinski, 3 
Vet. App. 129 (1992).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
the case is REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained since the 
last remand in April 1997 which may not 
currently be in the claims file.

2.  The RO should refer this claim to the 
Chief Benefits Director or the Director, 
Compensation and Pension Service for 
consideration of a total disability 
rating due to individual unemployability.  
The RO should also refer this claim to 
Central Office for consideration of a 
higher rating under the notes for 
38 C.F.R. § 4.119, Diagnostic Code 7816.  
The RO should ensure that unretouched 
photographs of the veteran's condition 
and his medical evidence are included in 
the evidence submitted.

3.  After the action requested above has 
been completed and if any benefit sought, 
for which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


